As filed with Securities and Exchange Commission on October 30, 2007 Registration No. 2-66073 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1a REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933X POST-EFFECTIVE AMENDMENT NO. 33X and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X AMENDMENT NO. 33X NRM INVESTMENT COMPANY (Exact Name of Registrant as Specified in Charter) Rosemont Business Campus Suite 112, Building 3 - 919 Conestoga Road Rosemont, Pennsylvania 19010 (Address of Principal Executive Offices) Registrant's Telephone Number:(610) 527-7009 John H. McCoy, President, NRM Investment Company Rosemont Business Campus Suite 112, Building 3 - 919 Conestoga Road Rosemont, Pennsylvania 19010 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) on [date] pursuant to paragraph (b) X60 days after filing pursuant to paragraph (a)(1) on [date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on [date] pursuant to paragraph (a) of Rule 485 DECLARATION PURSUANT TO RULE 24f-2 The Registrant has registered an indefinite number or amount of securities under the Securities Act of 1933 pursuant to Section (a) (1) of Rule 24f-2.The Rule 24f-2 Notice for the Registrant's fiscal year ending August 31, 2007 was filed on October 30, 2007, and the notice for the current fiscal year ending August 31, 2008 will be filed no later than October 30, 2008. NRM INVESTMENT COMPANY Rosemont Business Campus, Rosemont, Pennsylvania 19010 NRM Investment Company (the “Company”) is a no-load, open-end, diversified investment company. Its primary objective is to maximize and distribute income and gains on a current basis. Its secondary objective is preservation of capital. The Company’s strategy in reaching its objectives is to invest in a wide variety of securities in furtherance of realizing distributable income and without being limited in investment choice except as provided in the Investment Company Act, the Internal Revenue Code or other controlling legislation, rule or decision. In making investment choices the Board and adviser will also attempt to achieve the secondary objective of preserving capital. The Company traditionally has invested more than one-half of its portfolio, in municipal bonds issued or guaranteed by state and local governments. For the immediate future it will continue with that strategy to realize and distribute income free from federal income tax. It will invest the balance of the fund in cash equivalents producing interest, and preferred stock producing dividends qualifying for a fifteen percent maximum tax under current federal income tax provisions. However the board and investment adviser, at any time and without additional shareholder approval may invest in securities other than municipals for amounts in excess of one half of the portfolio and other than preferred stock to achieve the primary goal of maximizing income, with the consequence that all income distributions will be taxable, including the income the Company obtains from municipal bonds. This Prospectus sets forth concisely the information about the Company that a prospective investor ought to know before investing.Investors should read this Prospectus and retain it for future reference. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. No person has been authorized to give any information or to make any representations not contained in this Prospectus in connection with the offering made by this Prospectus and, if given or made, such information or representations must not be relied upon as having been authorized by the Company.This Prospectus does not constitute an offering by the Company in any jurisdiction in which such offering may not lawfully be made. December 30, 2007 TABLE OF CONTENTS SUMMARY OF OBJECTIVES, STRATEGIES AND RISKS 1 (1) Primary Objectives 1 (2) Secondary Objectives 1 (3) Investment Strategies 2 DESCRIPTION OF SECURITIES 3 Current Investments 3 (1) Municipal Bonds - Currently Available Securities 3 (2) Municipal Bonds - When Issued Securities 3 (3) Other Tax Free Investments Excluded 4 (4) Preferred Shares 4 Alternate Investments 5 (5) Common Shares 5 (6) Derivatives 6 RISKS OF INVESTING IN THE FUND 8 PERFORMANCE 9 Table 9 Annual Total Return – 10 Years 9 Bar Chart 10 Plot Points for NRM Investment Company Graph 11 Line Chart 12 After Tax Total Return Fiscal Year 13 NRM Investment Company- Total Return Calculations 13 FEES AND EXPENSES OF THE COMPANY 14 Annual Fund Operating Expenses 14 Portfolio Turnover 15 MANAGEMENT’S DISCUSSION OF FUND PERFORMANCE 16 MANAGEMENT OF THE COMPANY 17 Investment Adviser 17 PENDING LEGAL PROCEEDINGS 19 Capital Stock 21 SHAREHOLDER INFORMATION 22 Pricing of Shares 22 Purchase of Shares 22 Redemption of Fund Shares 23 In General 23 Frequent Purchases and Redemptions 24 Dividends 24 Taxes 25 FINANCIAL HIGHLIGHTS 27 APPLICATION FORM:NRMINVESTMENT COMPANY 29 Terms and Conditions 30 [PROSPECTUS OUTSIDE BACK COVER] 31 SUMMARY OF OBJECTIVES, STRATEGIES AND RISKS (1) Primary Objectives The Company’s primary objective is to maximize and distribute income available for use by its shareholders. To achieve this objective, it will for the foreseeable future invest in a portfolio producing income which is free from federal income tax, or taxed at relatively low rates under current Internal Revenue Code provisions. Immediately it will invest at least half of its assets in state and municipal bonds, the income from which is exempt from federal income tax to the Company, in small amounts of cash or equivalents for temporary holding, and the rest in preferred stock the dividends from which qualify for a maximum 15% tax rate under current federal tax provisions.Presently approximately 56% of the Company’s assets remains invested in state and municipal bonds, just over 43% in preferred stock, and the balance in cash. However, the Company in conjunction with its adviser has concluded that to achieve its principal objective of achieving the greatest total, after tax return from investments, it may without additional shareholder approval purchase any kind of security that will achieve this objective. It may therefore invest in securities, including, without limitation, stocks of corporations of small, mid and large capitalizations across all sectors and from non-rated or below investment quality grade to highly rated; parallel investments in non-corporate entities;bonds issued by foreign, federal, state or local governments; derivatives including futures, indexes, options, warrants, and swap contacts; securities of other investment companies, commodities of any kind; and convertible bonds and preferred stock. (2) Secondary Objectives The Fund's secondary objective is to preserve capital. Thus, in selecting the investments to maximize income, the directors and adviser plan to invest the majority of the portfolio in instruments of at least investment grade quality according to recognized rating services. However this objective is not emphasized over income production and, should the opportunity be present, the Company will invest in a wide variety of more speculative securities to achieve its primary objective including (without limitation), commodities, derivatives based upon recognized financial indexes deemed suitable to the Company and its adviserand other financial instruments deemed appropriate from time to time. (3) Investment Strategies To accomplish the foregoing objectives, the Company has employed an investment advisory firm that acts through an Investment Selection Committee (“Committee”) to be aware of and analyze worldwide market conditions that affect the Company’s income production objective. The Committee members consider economic, political and social events in the United States and abroad including such factors as current interest rate yields, stock market valuation levels, and diversification. They will also consider valuations and events peculiar to target companies issuing those securities, the risks entailed, and their growth potential to achieve a total return. The Committee’s fixed income manager attends the Company’s regular meetings and advises its directors. To achieve the Company’s secondary objective of preserving capital, the Committee will be aware of and analyze the state and municipal bond market and will initially recommend bonds with stated maturities from purchase in the intermediate range of five to twelve years, with competitive rates, with little risk of principal and rated "A" or better by Standard & Poor or Moody's rating service.Regarding equities, NRM will invest only in preferred stocks considered investment grade by either of the two major rating agencies, Moody’s and Standard & Poor’s.A key part of the investment analysis will focus on those long term fundamental factors that measure the level and predictability of each issuer’s ability to generate cash in the future.Future payment of timely interest and principal payments is highly dependent upon the issuer’s ability to generate sufficient cash especially in economic scenarios adverse to the issuer’s particular circumstances. However investors must be aware that only the Committee’s initial recommendations will follow the Company’s past practices of investing more than half of its portfolio in municipals with minimum risk. Its long-term objects and strategy are to focus on income. Accordingly the Company, following the Committee’s advice or the Committee acting with blanket authority from the Company’s board of directors may at any time on its own initiative change from the initial or like investments to more speculative ones to achieve the primary object of income realization. For both taxable and non-taxable investments, the adviser takes into account information contained in publications and advice from outside sources such as brokerage firms to make its recommendations. 2 DESCRIPTION OF SECURITIES Current Investments (1) Municipal Bonds - Currently Available Securities The Company currently invests in debt obligations issued by or on behalf of states, territories and possessions of the United States and the District of Columbia and their political subdivisions, agencies, instrumentalities or authorities, the interest from which, in the opinion of counsel to the issuer, is exempt from federal income tax.Generally, municipals with longer maturities tend to produce higher yields and are subject to greater market fluctuations as a result of changes in interest rates than are municipals with shorter maturities and lower yields. The two principal classifications of municipal bonds are “general obligation" and "revenue" or "special obligation" bonds.General obligation bonds are secured by the issuer's pledge of its faith, credit and taxing power for the payment of principal and interest.Revenue or special obligation bonds are payable only from the revenues derived from a particular facility or class of facilities or, in some cases, from the proceeds of a special excise tax or other specific revenue source such as from the user of the facility being financed.Qualified private activity bonds are in most cases revenue bonds and do not generally constitute the pledge of the credit or taxing power of the municipal issuer of such bonds; instead they are dependent for the payment of principal and interest on the credit standing of the private corporate user of the facility. The portfolio may also include "moral obligation" bonds, which are normally issued by special purpose public authorities. If an issuer of moral obligation bonds is unable to meet its obligations, the repayment of such bonds becomes a moral commitment but not a legal obligation of the state or municipality in question. (2) Municipal Bonds - When Issued Securities The Company may purchase Municipal Bonds on a “when-issued” or delayed delivery basis for delivery at a future specified date at a stated price and yield.The Company would generally not pay for such securities or start earning interest on them until they are received.The Company records when-issued securities as an asset on the date of the purchase commitment.Thereafter the securities are subject to changes in value based upon changes in the general level of interest rates.To the extent that the Company remains substantially fully invested at the same time that it has purchased"when-issued" or delayed delivery securities, as it would generally do, there will be greater fluctuations in its net assets than if the Company set aside cash to satisfy its purchase commitment. 3 If the Company sells a "when-issued" or delayed delivery security before delivery, any gain or loss would not be tax-exempt.When the Company engages in "when-issued" or delayed delivery transactions, it relies on the seller to consummate the trade.Failure of the seller to do so may result in the Company incurring a loss or missing the opportunity to obtain a price considered to be advantageous. The risks of investing in the Company's portfolio in any municipal issue include the economic condition of the municipalities that issue the bonds the Company buys. The issuer may fail to make principal payment or payment on time or its issue may lose its tax status. Interest rates change constantly and most often affect the value of the bonds. Normally if rates increase, the value of the portfolio decreases. (3) Other Tax Free Investments Excluded Because of tax and financial risks inherent in advance refunding bonds, 501(c)(3) bonds, blind pools and so called gray box and black box issues, the Company does not plan to invest in these instruments. (4) Preferred Shares Preferred stock is an equity security since it represents ownership in a corporation but has features of both equity and debt securities.Like a bond, preferred stock is usually issued as a fixed income security with a fixed dividend.Its price tends to fluctuate with changes in interest rates rather than the issuing company’s business prospects unless, of course, dramatic changes occur in the company’s credit quality.Preferred stock has two advantages over common shares. First, when a company declares dividends, owners of preferred stock receive their dividends before common stockholders.Second, if a corporation goes bankrupt, preferred stockholders have a priority claim over common stockholders on the assets remaining after creditors have been paid. The market value of preferred stocks is subject to three primary risks.Like equity securities, preferred stocks may increase or decrease in value based upon the business prospects of the company.Like a bond, preferred stocks may increase or decrease in value based upon the underlying changes in the interest rate environment.If rates decline, the value of the stock may increase.If rates increase, the value of the stock may decline.Finally, also like bonds, preferred stocks are subject to credit quality risk.A reduction in the stock’s credit quality rating by a major rating agency would likely result in some price deterioration. 4 Alternate Investments Should the Company’s directors or its adviser determine that it should change its investment program to achieve its primary objective of income realization, it may invest in any of the following: (5) Common Shares Shares of corporate stock represent ownership of a corporation which participates in profits by way of dividends after payment of preferred stock obligations, if any. The dividends are generally taxable by the federal government and state governments that impose an income tax. In the event of dissolution, it is the last to share in property of the dissolved corporation. Such shares are issued by corporations of small, mid and large capitalizations, foreign or domestic, across all sectors of industry and from non-rated or below investment quality grade to highly rated. Entities other than corporations but which are represented by shares or share-like substitutes such as a limited liability company or publicly traded trusts are also included in this investment description. Mutual funds designed to hold issues of other corporations are themselves issuers of common shares.To the extent the Company invests in mutual funds there will be a duplication of management fees which will also tend to lower income from investments and annual returns. The risks in investing in common shares reflect domestic or worldwide economic, political or social events, adverse general market conditions that change frequently and cannot be predicted with accuracy, adverse industry or sector conditions, and adverse factors relating to the particular stock issuer in question such as loss of financial strength, loss of competitive advantages in the marketplace, and accompanying downgrades by rating agencies. The risk is generally greater when investing in small or mid-sized corporations which are more vulnerable to adverse conditions and the risk is still greater when the portfolio holding the shares is non-diversified. If the shares are in foreign corporations, the risk is still greater because of responses to changes in currency exchange rates, unfavorable political and legal developments, unreliable or untimely information, and economic and financial instability. 5 In an effort to minimize risk and preserve capital the adviser’s Investment Selection Committee if investing in common shares will generally focus on company earnings as the driver of stock price. The Committee will emphasize consistency and predictability of earnings growth (and related dividend growth), share growth from general or sector economic conditions, and the selected company’s position in the industry. The Committee normally considers common shares if they meet the following criteria: they are rated “A” or better by a major rating company; they have a history of consistent earnings and dividend growth; the issuer is an industry leader with a capitalization of $5 billion or more and is listed on a major United States exchange; the Committee will consider purchasing common shares in another equity-owing mutual fund if the fund is rated four stars or better by Morningstar. Moreover, the directors or Committee would normally purchase shares or other instruments for investment and not for short term trading purposes. Nevertheless, such shares or instruments would be sold whenever the Company determines that it is no longer compatible with the Company’s objectives and purposes. The Company emphasizes that risk-avoidance and capital preservation are secondary objectives. Accordingly if the Company believes greater income can be realized by decreasing the fraction of its common shares it may own at any time, meeting the above criteria it may sell and reinvest in common shares of lesser quality. There can be no assurance that the purchases or sales individually or as a group, will produce either income or gain. (6) Derivatives These are investments that depend for their value on other investments. Without attempting to be all-inclusive, they include such items as futures, indexes, options, warrants, and swap contacts. They may be used to realize income, carrying out the Company’s primary objective, or as a hedging tool to preserve capital and thereby carry out its secondary objective. Currently the Company has no derivatives in its portfolio. There are special risks in investing in derivatives. Because of the numerous factors going into the price it is difficult for the most experienced trader to predict price movements which are often volatile. A significant additional risk with a purchasing and maintaining a derivative is the frequent use of leverage whereby losses can be magnified. 6 (7) Other Investments The Company will consider the purchase of commodities and convertible bonds. Commodities are ordinarily speculative investments involving the purchase or sale of a staple for future delivery. The risks are similar to those of a derivative in that many contracts are leveraged and numerous and difficult to predict factors account for the contract price at any given time. As a temporary investment or to maintain liquidity, the Company may hold a portion of its assets in cash or invest in any one or a combination of the following: investment grade debt securities; money market instruments, maturing in 12 months or less, such as domestic bank certificates of deposit (of domestic banks which are insured by the Federal Deposit Insurance Corporation and have total assets at the time of purchase of $1.5 billion); obligations of, or guaranteed by, the United States Government andits agencies and instrumentalities; tax-exempt commercial paper andmunicipal funds (subject to investment restrictions); andrepurchaseagreements entered into with domestic banks where the underlying securities are any of the foregoing. These investments normally produce lower returns than the municipal bonds, common and preferred shares, and other investments explained under the preceding heading and accordingly will lower the income from investment operations and average annual returns for measuring periods. To the extent the Company invests in money market instruments or municipal funds there will be a duplication of management fees which will also tend to lower income from investments and annual returns. To achieve its primary objective of income, the Company may also invest a portion of its assets in instruments described in the preceding paragraph but which do not have the quality-related restrictions stated therein. A description of the Company’s policies and procedures with respect to the disclosure of the Company’s portfolio securities is available in the Company’s Statement of Additional Information. 7 RISKS OF INVESTING IN THE FUND Generally the risks associated with the Company's investments in tax-free obligations involve the financial conditions of the state or municipal issuers. Changes in economic conditions or the policies of the issuers could have a significant effect upon the value of the securities that the Company owns.Further, market rates of interest have a direct bearing upon the value of the Company's securities regardless of the status of the issuers.The Company depends upon counsel for municipal issuers to opine upon the tax-free status of the investments.A risk inherent in investing in municipal issues is that the Internal Revenue Service may assert that the issue is not tax free, or if initially tax-free may have since lost qualified status. The investments the Company makes other than in tax-free bonds will be subject to all of the market risks generally associated with conditions within the issuer, within the issuer's industry or sector, or within the economy as a whole. Although the Company will purchase only such investments, as the adviser believes to be undervalued, there is no certainty that this objective will be met. An additional risk is the remaining liability of the Company itself for activities it conducted before it became an investment company. As shown under the heading of PENDING LEGAL PROCEEDINGS, a matter involving environmental issues is pending with respect to the Company's activities when it was an operating steel processing plant. There were like proceedings in the past, settled or successfully resisted. The United States Environmental Protection Agency has made inquiry about still another matter, the materiality of which is unknown.The pending matter is considered material. Presently counsel for the Company has determined that the Company's remaining share of a contracted obligation to clean the first phase of an environmentally damaged site will be $150,000 (“future costs”) plus the cost of liaison counsel and a special allocator. Based upon all the developed information and recent settlement negotiations between plaintiffs and the Company and between plaintiffs and others similarly situate, counsel for the Company now estimates the Company’s exposure in the litigation, including its ratable share of future costs is between $750,000 and $1,500,000 with $1,000,000 being counsel’s best estimate of additional liability. Based upon counsel’s estimate, the Company has already reset its net asset value, taking that amount into account. The Company has a separate claim against the corporate successor to the NRM business, Worthington Industries. There is credible precedence in regard to this indemnity claim. During or following the principal litigation, it will pursue this claim vigorously. Based upon the foregoing or based upon other factors affecting the market generally or the Fund in particular, there is a risk of losing money by investing in the Fund. 8 PERFORMANCE Table The bar chart and table shown below provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1, 5, and 10 years compared to those of a broad-based securities market index.How the Fund has performed in the past is not necessarily an indication of how the Fund will perform in the future. Annual Total Return – 10 Years NRM Investment Company Bar Chart Period 12/31/97 through 12/31/06* 12/31/1997 7.09% 12/31/1998 5.68% 12/31/1999 -0.85% 12/31/2000 4.86% 12/31/2001 5.47% 12/31/2002 4.53% 12/31/2003 5.86% 12/31/2004 5.29% 12/31/2005 4.34% 12/31/2006 5.48% Average Annual Total Returns (for period ending 12/31/06) Past 1 Year Past 5 Years Past 10 Years NRM Investment Co. 5.48% 5.10% 4.75% Lehman Bros. Municipal 3.34% 4.05% 4.69% 5 Year Bond Index * First 9 months of 2007 -8.09%See Pending Litigation 9 Bar Chart During the 10 year period shown in the bar chart, the highest annual return was 7.09% (year ended 12/31/97) and the lowest annual return was -0.85% (year ended 12/31/99). During the 10 year period shown in the bar chart, the highest quarterly return was 4.25% (quarter ended 09/30/06) and the lowest quarterly return was -0.76% (quarter ended 12/31/99). Average annual total returns (For period ended 12/31/06) Past 1 Year Past 5 Years Past 10 Years NRM Investment Company 5.48% 5.10% 4.75% Lehman Bros. Municipal 5 YR 3.34% 4.05% 4.69% Performance for the fund for the first nine months of 2007 is -8.09%. Performance for the Lehman Bros. Municipal 5 YR Index for the same time period is 3.18%.See “Pending Litigation.” 10 Plot Points for NRM Investment Company Graph (August 31, 1997 through August 31, 2007) Period NRM INDEX* 1997 10,000 10,000 1998 10,784 10,682 1999 10,952 10,918 2000 11,080 11,507 2001 11,823 12,557 2002 12,343 13,185 2003 12,832 13,656 2004 13,549 14,330 2005 14,058 14,583 2006 14,677 14,914 2007 13,827 15,430 *Lehman Brothers 5 Year Municipal Bond Index NRM Investment Company Total Return Calculation Through August 31, 2007 Annualized Return Ending Redeemable Value $1000 Invested 1 Year -5.79% $942.10 5 Year 2.30% $ 1,120.25 10 Year 3.29% $ 1,382.72 * Past performance is not predictive of future performance 11 Line Chart 12 After Tax Total Return Fiscal Year For the one, five and ten year periods ended on August 31, 2007, the following material shows the Fund's average total return after taxes on distributions and after taxes on distributions and redemptions: NRM Investment Company- Total Return Calculations TOTAL RETURN TAX-EXEMPT TAXABLE TAXABLE TAXABLE Y/E PER FINANCIALS DIVIDENDS PER SH ORDIN. DIVIDENDS QUALIFIED DIV CAP. GAINS DIVIDENDS 8/31/1998 7.84% 0.221 0 0.015 8/31/1999 1.56% 0.184 0 0.002 8/31/2000 1.17% 0.174 0.00244 0 8/31/2001 6.70% 0.210 0 0 8/31/2002 4.40% 0.164 0 0 8/31/2003 3.96% 0.146 0 0 8/31/2004 5.59% 0.103 0.006 0.009 8/31/2005 3.76% 0.061 0.007 0.13 8/31/2006 4.40% 0.086 0.0049 0.0188 0.0207 8/31/2007 -5.79% 0.064 0 0.0790 0.025 AFTER TAX DIV. NET ASSET VALUE TOTAL RETURN FOR AFTER TAX Y/E AVAILABLE PER FINANCIAL FINANCIAL TOTAL RETURN FOR REINVEST STATEMENTS STATEMENTS 8/31/1998 0.2330 4.041 7.84% 7.77% 8/31/1999 0.1856 3.921 1.56% 1.55% 8/31/2000 0.1755 3.794 1.17% 1.16% 8/31/2001 0.2100 3.837 6.70% 6.70% 8/31/2002 0.1640 3.842 4.40% 4.40% 8/31/2003 0.1600 3.834 3.96% 3.96% 8/31/2004 0.1138 3.931 5.59% 5.54% 8/31/2005 0.1757 3.900 3.76% 3.66% 8/31/2006 0.1229 3.938 4.40% 4.14% 8/31/2007 0.1524 3.551 -5.79% -6.16% 13 NRM Investment Company - Total Return Calculations YEAR END AFTER TAX AVERAGE TOTAL RETURN AFTER TAX BASIS SHARES HELD GAIN(LOSS) ON REDEMPTION AFTER TAXES GAIN (LOSS) IF REDEEMED TOTAL RETURN 8/31/1998 3.42% 5.661 1.436 (0.562) (0.477) -8.617% 10 YEAR 8/31/1999 8/31/2000 8/31/2001 8/31/2002 8/31/2003 2.14% 4.567 1.188 (0.348) (0.296) -5.572% 5 YEAR 8/31/2004 8/31/2005 8/31/2006 8/31/2007 -6.16% 4.090 1.041 (0.395) (0.336) -14.681% 1 YEAR After Tax returns are calculated using the historical highest individual federal marginal income tax rates that do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor's tax situation and may differ from those shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401K plans or individual retirement accounts. FEES AND EXPENSES OF THE COMPANY This table describes the expenses that you may pay if you buy and hold shares of the Fund. The Fund charges no shareholder fees, sales loads, exchange fee or redemption fees of any kind. Annual Fund Operating Expenses The following are expenses that are deducted from Fund Assets: Management Fees.30%1 Other Expenses.92%2 Total Annual Fund Operating Expenses1.22% 1 This percentage directly corresponds to the Fund’s contract with its investment advisor at an annual rate of .30% of the Fund’s portfolio value. The Fund does not impose sales charges of any kind. 2 Based on 2007 expenses divided by the 2007 fiscal year average asset value. These figures do not include a 7.40% loss attributable to environmental litigation, considered to be a non-recurring, extraordinary expense. See “Pending Litigation.” 14 Example:This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One YearThree Years Five Years Ten Years $128$398$687$1,516 This example should not be considered a representation of past or future expenses or performance. Actual expenses may be greater or less than those shown. The purpose of the foregoing table is to assist the investor in understanding the various costs and expenses that an investor in the fund will bear directly or indirectly.A more complete description of management fees is included in the prospectus under "MANAGEMENT OF THE COMPANY." Portfolio Turnover The Company will not be restricted in engaging in active and frequent trading of portfolio securities to achieve its principal investment strategies. In the current fiscal year ending August 31, 2007 its turnover rate was 18.0%.In the year ending August 31, 2006 the turnover rate was 88.85%.In the preceding three years the turnover rate had not exceeded 56.38%. To the extent the Company engages in trades it is likely that it will recognize gain which will increase the taxable income flowing through to the shareholders or loss which will decrease the net asset value of the Company and its shares. Trading in bonds will incur expenses measured by the difference between bid and asked prices; trading in other securities will incur commission expenses reducing net asset value. In purchasing and selling municipal bonds, common and preferred shares, or other investments, the Company's Board of Directors will not be restricted except as previously set forth in this Prospectus and in the Statement of Additional Information. 15 MANAGEMENT’S DISCUSSION OF FUND PERFORMANCE As explained later in this prospectus, under “Pending Legal Proceedings” the Company, during the fiscal year, determined that its exposure as a defendant to plaintiffs in pending environmental proceedings was capable of being quantified, and accordingly was “booked” meaning represented in its financials as an already incurred expense. It is important to remember when reading “Management’s Discussion” that it describes only investment based results and does not take damages arising from the environmental proceedings into account. The past year in fixed income securities has been tumultuous to say the least.The end of 2006 and beginning of 2007 were characterized by the euphoric sense that the Fed had engineered a soft landing and the tight credit spreads and flat yield curve were justified.Then the combined effects of the housing recession and subprime mortgage debacle caused a significant correction in the economic and interest rate landscape.What it meant for fixed income securities was a flight-to-quality where U.S. treasury securities garnered significant returns, while anything with credit exposure lagged significantly.This included municipal bonds where the largest negative impact was seen in July and August of 2007 when the long end of the municipal yield curve sustained significant damage as arbitrage players left the market and retail investors demanded more yield for longer dated securities. During the past year, the ten year treasury has ranged from a high of 5.29% in June of this year to a low of 4.43% in December of 2006.As of 8/31/2007, the 10-year treasury yield was 4.53% only 20 basis points below the yield at the beginning of the fiscal year.The taxable yield curve has steepened as the Federal Reserve began to show its pro-growth stance.During this timeframe the municipal yield curve steepened more significantly than the taxable curve as the lack of long-end demand caused a pronounced backup in rates.Given the recent correction and a more accommodative Fed, we believe the yield curve and credit spreads will see much less volatility for the remainder of 2007 than they saw in the first eight months. The NRM portfolio has appreciated 2.97% during the last year.The Lehman 5 year Municipal Bond Index is up 3.46% over the same time period. The NRM portfolio’s underperformance is mainly due to the negative absolute return over the time period for the QDI Preferred equity securities.The volatility experienced in the markets recently has been most pronounced for financial services firms.Given the high concentration of the preferred allocation to financial services companies, the underperformance was anticipated.It is also important to note that since the addition of such preferred securities (e.g. since the beginning of 2006), the portfolio has turned in a positive 7.56% return which is 188 basis points higher than the index over that timeframe.The municipal portfolio’s characteristics (yield, coupon, duration) remain strong when compared to the 5 year muni index with an average quality of AA1.In addition, the qualified preferred equities offer significant after-tax income to the portfolio that should be realized in the stable interest rate environment we foresee in the coming year. 16 Going forward, we will continue to look to add incremental yield and after-tax income for the members of the NRM fund through both a top-down analysis of the economy and interest rate environment and by utilizing security selection decisions that offer relative value in the current sectors (municipals and preferred equities) employed by NRM. MANAGEMENT OF THE COMPANY The Company’s Board of Directors manages the business and affairs of the Company. The Company's by-laws provide for five directors and all positions are filled.Two of the directors serving, namely John H. McCoy, Jr. and George W. Connell, are “interested persons" within the meaning of that term under the Investment Company Act of 1940. The sole compensation of the directors is $400 per meeting attended.There are normally four meetings per year. The Statement of Additional Information contains the names of and the general background information concerning each director of the Company. Investment Adviser The Company’s traditional investment adviser had been Haverford Trust Company (“HTC”), a Pennsylvania state chartered commercial bank and trust company with its principal office at Suite 450, No. 3 Radnor Corporate Center, Radnor, Pennsylvania. In January 2004 HTC organized a wholly owned Pennsylvania subsidiary corporation named Haverford Investment Management, Inc. (“HIM”) to perform advisory services. The Company’s Board subsequently approved the change of advisers from HTC to HIM. HIM is an SEC registered investment adviser. It provides portfolio management services to its clients. Its officers are also officers of the parent HTC. HTC has over $3 billion under management. The Pennsylvania State Department of Banking and The Federal Reserve Bank of Philadelphia duly govern HTC. 17 HIM and HTC share various services such as investment research, accounting and operational services in addition to corporate offices.A committee comprised of individuals employed by both HIM and HTC makes the investment decisions. HIM will provide investment services to the Company on a fully discretionary basis. Its activities will include making purchases and sales of securities after considering the Board’s specific or blanket suggestions, the Company’s investment policies, the provisions of the Company's registration statement, the requirements of the Investment Company Act of 1940 and the requirements of the Internal Revenue Code of 1986. Mr. George Connell, a 1958 graduate of the University of Pennsylvania and former first Vice President of Drexel Burnham Lambert, Incorporated, is HTC's director and sole shareholder. Mr. Joseph McLaughlin is HTC's president.Mr. Connell and Mr. McLaughlin are senior officers of HIM. Until the Board adopted the change in advisers from HTC to HIM, the same individuals as senior officers of HTC were responsible to the directors for day-to-day purchases and sales out of and into the Company's portfolio. In addition to being a principal of HTC and indirectly controlling HIM, Mr. Connell was formerly an organizer, a sole shareholder, chairman, chief executive officer and chief investment officer of Rittenhouse Financial Services (“RFS”), a firm that the John Nuveen Company acquired on September 1, 1997. Previously RFS was the Company’s adviser. Afterward he became the principal of HTC and has been involved in these financial entities since then. In addition to being president of HTC, Mr. McLaughlin is its chief operating officer, serves on its Board of Directors, and is a member of the executive committee and its investment selection committee. He serves essentially the same positions with HIM.Previously, he was vice president and manager of the Private Client Group of Rittenhouse Financial Services. Prior to joining HTC, he was a vice president at J.P. Morgan & Company and a manager at Peat, Marwick, Mitchell & Co. He is a Certified Public Accountant, serves on the Board of Directors of Philadelphia Hospitality, Inc.and is a member of the Philadelphia Estate Planning Council. He is President of St. Joseph’s University Accounting Alumni Association and a member of the Board of Governors in the College of Business and Administration at St. Joseph’s University, from which he graduated. 18 Since November 27, 1992 (when RFS contracted to become the Company’s adviser), the members of the Company's Board of Directors (1) have reviewed or have had the opportunity to review at the quarterly meetings all purchases and sales of the Company's portfolio and (2) have directed RFS and its successors to maintain records. For non-advisory services, the Board also arranges for (3) the services of an independent certified public accountant; (4) custodial and transfer agency services; (5) the computation of net asset value by its non-auditing accountant and HIM (6) the providing of fidelity bond coverage; (7) the providing of other administrative services and facilities necessary to conduct the Company's business; and (8) the providing of certain legal and auditing services necessary to comply with federal securities laws.The Company assumes all expenses therefore. For the services provided by HIM, the Company pays it, in quarterly installments, at the annual rate of .3% the fair market value of the portfolio measured quarterly. PENDING LEGAL PROCEEDINGS The United States Environmental Protection Agency (“EPA”) identified the Company as one of several potentially responsible persons (“PRP”) in respect to environmental harm to a farm denoted as “Boarhead” located in Upper Black Eddy, Bucks County, Pennsylvania. That matter as explained in the following paragraphs has progressed, is ongoing, unresolved and material. In November 1998 EPA, after naming the PRPs, issued a Record of Decision ("ROD") relative to estimated future cleanup costs. Those together with EPA's remedial costs already incurred totaled approximately $26,000,000. Responsibility for paying these incurred and potential costs (before considering cost allocation among responsible persons) depended upon evidence linking generators to the site. At the outset of the “linking” aspect of EPA investigation, based upon the Company’s perception of linking evidence then available, it committed to participate in a first cleanup phase relative to groundwater, known as operable unit one (“OU 1”). A condition of the participation was that expenses so incurred would be subject to reallocation after all available linking and toxicity evidence was found and analyzed. Because the evidence linking the Company to the site and produced after it joined OU 1 was, in counsel’s view, weak, and because the Company’s waste product did not involve drummed waste, the Company declined to participate in drum removal, related soil cleanup and past EPA costs (“OU 2”). 19 Until recently, there were seven entities sharing costs in the OU 1 defense group ("the OU 1 Group") of which the Company was one. The Company’s contracted share was one third of a one-fifth share. (The Company and two others of the seven owned an alleged waste generator in Malvern Pennsylvania at different times and together are considered one member. They did business at pertinent times as “National Rolling Mills” or “NRM.”) In early 2006 one of the seven entitles (other than from the NRM group) withdrew support for the cleanup effort; accordingly the Company will be sharing one-third of a one-fourth share of the OU 1 costs. The Company has reserved $150,000 as its estimate to pay its share of OU 1 yearly operation and maintenance and EPA oversight costs. In counsel’s view the OU 1 expenses for these items will continue for at least three more years going forward from August 31, 2007. Some members of the OU 1 Group participated in the OU 2 work and paid EPA past costs (the “OU 2 Group.”).To recover OU 1 and OU 2 costs and amounts reimbursed to the EPA, all allegedly in excess of their ratable liability, members of the OU 2 Group, acting as a unit, on June 18, 2002 began a cost recovery suit in the District Court for the Eastern District of Pennsylvania under the caption Boarhead Farm Agreement Group v. Advanced Environmental Technology Corporation et al., No. 02-cv-3830 (since amended to include the individual members). The group advances three categories of claims: the first is funding for soil aeration and treatment of VOC hot spots (OU 1) and the second, excavation and off-site disposal of buried drums (OU 2). The estimated, combined cost for these is approximately $6,200,000 (exclusive of ongoing operation and maintenance costs of unknown durations and amounts). The third is reimbursement of the past costs to EPA.They were negotiated down from $13,000,000 to $7,000,000. Additional EPA costs claimed to be recoverable are $500,000. To these sums are added future costs in an indefinite amount to cover ongoing operation and maintenance in groundwater purification to meet EPA standards. As above, counsel had determined that the Company’s share of the ongoing costs would be $150,000 covering a three year period, and in the past reserved that amount. Counsel could not estimate with reasonable accuracy the Company’s overall liability. Unlike the OU 1 contract claims in which the Company has a one-twelfth share (subject to equitable reallocation) in the current litigation the Company is one of some six non-settling defendants. A first round of discovery produced some linkage evidence respecting virtually all of the defendants. A second round has been completed about volumes of the wastes produced by each PRP. A third round, recently completed was of various experts testifying to the relative harm each PRP’s waste caused, or that in one expert’s view, that it was impossible to allocate such harm. Based upon all the developed information and recent settlement negotiations between plaintiffs and the Company and between plaintiffs and others similarly situate, counsel for the Company now estimates the Company’s exposure in the litigation, including its ratable share of future costs is between $750,000 and $1,500,000 with $1,000,000 being counsel’s best estimate of additional liability. The current net asset value of the Company’s stock was computed taking counsel’s best estimate into account. 20 The Company has a separate claim against the corporate successor to the NRM business, Worthington Industries. There is credible precedence in regard to this indemnity claim. During or following the principal litigation, it will pursue this claim vigorously. Capital Stock As of August 31, 2007, the Company's president and chairman of the board, John H. McCoy owned beneficially and of record approximately 78.1% of the Company's outstanding shares and controlled the Company. As of the same date, five shareholders owned beneficially approximately 98.5% of the Company’s outstanding shares. In addition to Mr. McCoy, these included directors George Connell (9.6%) and Joseph Somers (2.5%); and non-affiliated shareholders, Samuel R. Gilbert, Jr. (5.5%), and Morris F. Williams (2.8%). A redemption of a significant number of shares by one or more of these shareholders could require the Company to distribute or liquidate portfolio securities to obtain all or a portion of the redemption proceeds.The distribution of portfolio securities or liquidation of such securities under these circumstances could be disadvantageous to the Company's remaining shareholders and could so reduce the Company's total assets that continued operation, as an investment company would not be economically feasible. The recovery or booking of environmental claims against the Company after a significant redemption would likewise be disadvantageous to the remaining shareholders. If the major shareholders redeemed and an environmental claim was recovered against the Company at or about the same time, the reduction in net worth for the remaining shareholders could be significant and seriously threaten the ability of the Company to operate. 21 SHAREHOLDER INFORMATION Pricing of Shares The net asset value per share for purposes of both purchases and redemptions is determined by the Company’s accountant and Adviser as of the close of trading (normally at 4:00 p.m. New York City time) on each day on which the New York Stock Exchange is open for trading, other than a day during which no share was tendered for redemption and no order to purchase or sell a share was received.It is computed by dividing the value of all portfolio securities and other assets, minus liabilities, by the number of shares outstanding on such date.Portfolio securities for which market quotations are readily available (other than debt securities maturing in 60 days or less) are valued at market value.With respect to the Company’s investment in other open-end management investment companiesregistered under the Investment Company Act (not contemplated for the immediate future), the Company’s net asset value is calculated based upon the net asset values for those investment companies. The prospectuses for those companies explain the circumstances under which those companies will use fair value pricing and the effect of using fair value pricing.Securities for which market quotations are not readily available are valued at their fair value by the Adviser under the supervision and responsibility of the Company’s Board of Directors.Absent unusual circumstances, portfolio securities maturing in 60 days or less are valued at amortized cost. Purchase of Shares Those wishing to make purchases of the Company's shares may send a check and completed application (see the form attached to this prospectus) directly to First National Trust Company, 551 Main Street, Johnstown, Pa., 15907.Full and fractional shares will be purchased for the shareholder's account at the net asset value per share next computed after receipt of the order.Initial investments must be for at least one share. There is no minimum investment for additional shares. The "stub" from the confirmation of the Company's transfer agent sent to the shareholder after each prior transaction should accompany such investment. The Company imposes no sales charge on purchases of its shares. 22 Redemption of Fund Shares In General The Company will redeem its shares at their net asset value next computed after the receipt of a written redemption request. The redemption request shall be submitted according to the following procedures: if certificates have been issued for the shares to be redeemed, the certificates must be either endorsed or accompanied by a stock power, signed exactly as the shares are registered.If certificates have not been issued, a signed stock power must accompany the request or the request itself must be in similar form.In either case, unless the redemption proceeds are less than $1,000, the signature(s) on the certificate(s), stock power(s) or request(s) must be guaranteed by a member firm of a national securities exchange or a commercial bank. (Note: the required signature guarantee is not a "notarization" as commonly understood, and accordingly is not accomplished by using the services of a notary public.) Additional documents may be required for shares redeemed by corporate, partnership or fiduciary accounts. Payment will be made as soon as possible after receipt of a redemption request, and in the absence of unusual circumstances, no later than seven days after receipt of the request. Unusual circumstances which could delay payment are those determined by the Securities and Exchange Commission, or during any period when the New York Stock Exchange is closed (other than customary weekend and holiday closings), during which trading on the New York Stock Exchange is restricted, or for such other periods as the Securities and Exchange Commission may permit. The proceeds paid upon redemption may be more or less than the shareholder’s cost, depending on the value of the Company’s portfolio securities at the time of redemption. Except as provided in the next paragraph, redemption proceeds shall be paid in cash. At the instance of a redeeming shareholder having shares of a value of $10,000 or more, the Company shall redeem his shares by distributing readily marketable securities owned by the Company valued on the above valuation date in the same manner as they would be for determining the Company’s net asset value. 1 The redeeming shareholder seeking marketable securities may apply to redeem all but not less than all of his shares held on the date of the redemption request. On the date of the redemption, the shareholder will receive marketable securities and, possibly, cash (for rounding) with a fair market value on the valuation date equal to the net asset value of the shares being redeemed. 1 For shares purchased within six months of the date of redemption where the redemption proceeds are the Company’s securities, the Company shall distribute securities with a tax basis to the Company as close as possible to the purchase price the redeeming shareholder paid for his shares. 23 Frequent Purchases and Redemptions The Company’s Board of Directors has not adopted policies and procedures regarding frequent purchases and redemptions of shares. They are presently deemed unneeded.More than 90% of the Company’s shares are owned by a limited number of long-term investors. No one of the group has ever purchased and sold or sold and purchased shares within any one-year period. During the fiscal year, one major shareholder purchased the shares of a redeeming shareholder. Of the remaining investors, purchases have been limited to dividend reinvestments. The Company has traditionally reserved the right to reject any purchase, and in the event of market abuse of any kind would reject the purchase request and close the account of any person attempting to engage in frequent purchases and redemptions. Redemption requests should be tendered to First National Trust Company 551 Main Street, Johnstown, Pa., 15907.For purchase and redemption information call 814-536-2110. Dividends The Company normally distributes its investment company income quarterly and its capital gain net income at least annually. In calculating interest income, premiums on securities are amortized but discounts (except for original issue discounts) are not accreted. Dividend accruals are normally made as of the ex-dividend dates of companies in which the Company owns shares.In determining amounts of capital gain to be distributed, any capital loss carryforwards from prior years will be offset against current capital gains. All distributions of net investment income and any capital gains paid by the Company will be paid by checks mailed to the shareholders, or by written request by a shareholder, will be reinvested in additional shares of the Company without sales charge at the net asset value per share as determined at the close of business on the payment date. Confirmation statements reflecting additional shares purchased through reinvestment of distributions will be mailed to all shareholders who do not receive their distributions in cash. For other shares beingredeemed for Company securities, the Company shall distribute securities with a basisdetermined by multiplying the Company’s basis for all of its securities by a fraction the numerator of which is the total number ofshares being redeemed and the denominator of which is the total number of shares outstanding on the date of redemption 24 Taxes The Company qualified for the fiscal year ended August 31, 2007 and intends to continue to qualify for and elect the special tax treatment afforded regulated investment companies under Subchapter M of the Internal Revenue Code. In general Subchapter M permits proportionate, pass-through tax treatment to the company’s shareholders of income an investment company earns, with the result that the shareholders are responsible for the tax as opposed to the distributing company. With its authority to invest in a wide range of securities, distributions from our Company could include a variety of income taxable at different rates. The major items to be expected in the immediate future are preferred dividend income the Company receives from corporations, long or short term capital gain income when the Company sells parts of its portfolio at a net profit, and tax free income from its portfolio of municipal bonds and notes. Generally, under Section 1 (h) of the Internal Revenue Code, qualified dividend income the Company receives before 2009 from shares of domestic corporations may be re-distributed to shareholders at qualified dividend rates with a maximum tax rate of 15%. To be eligible for this favorable rate for dividends, the shareholder must have held his Company shares for more than 60 days during the 120-day period beginning 60 days before the ex-dividend date and the Company also must have held the shares from which it received the dividend income for at least 61 days during the 121-day period beginning 60 days before the ex-dividend date. Different timing rules apply for receipt and pass-through of qualified dividends. Taxes on distributions of capital gains are determined by how long the Company owned the portfolio shares it sold resulting in a net profit. Holdings of more than a year are generally long term. The time the shareholder held his shares is not relevant to determining the long term or short term nature of the dividend. Long term capital gains are taxed to the individual shareholder of the Company at the maximum rate of 15% prior to 2009; short term gains are taxed at ordinary income rates. The tax on non-municipal interest passed through to a shareholder is at ordinary income rates. 25 All non-exempt distributions are taxable to the shareholders even if they are paid from income or gains earned by the Company before the shareholder’s investment and were accordingly included in the purchase price. For so long as the Company invests one-half or more of its portfolio income in state and municipal bonds, it will pay "exempt-interest" dividends to its shareholders as items of interest excludable from their gross income.For the immediate future the Company intends to maintain a greater than 50% investment in such bonds; however the board of directors or the investment adviser may at any time make investments in other securities of more than 50% of the portfolio, resulting in income from municipals being taxed to the shareholders at ordinary income rates. Exempt-interest dividends may be taxable to investors under state or local law as dividend income even though all or a portion of such distributions may be derived from interest on tax-exempt obligations which, if realized directly, would be exempt from such income taxes.For Pennsylvania residents, an exclusion from Pennsylvania State personal taxable income is allowed for dividends or distributions received from the Company to the extent they were earned by the Company from interest on Pennsylvania State and Local Government obligations. If a shareholder receives an exempt-interest dividend with respect to any share of the Company held for six months or less, any loss on the sale or exchange of such share shall be disallowed to the extent of the amount of the exempt-interest dividend.If a shareholder redeems any shares between dividend record dates, the amount of any undistributed dividend income will be included in the net asset value per share and will increase the capital gain (or decrease the capital loss) realized by the shareholder upon redemption. Capital gains realized upon redemption are not exempt from federal income taxes. Although exempt interest dividends are excludable from shareholders’ gross income, such dividends are taken into account in determining whether a portion of social security benefits will be subjected to income tax under Section 86 of the Internal Revenue Code. Interest on indebtedness incurred or continued to purchase or carry tax-exempt securities (which may in whole or in part include shares issued by the Company) will not be deductible by the borrower.Under procedures established by the Internal Revenue Service, a purpose to use borrowed funds to purchase or carry tax-exempt securities may be shown by either direct or circumstantial evidence.To the extent interest expense is incurred to purchase taxable investments, deductions therefore are generally limited to the amount of the net taxable investment income. 26 The foregoing is only a brief summary of some of the important tax considerations generally affecting the Company and its shareholders. No attempt is made to present a detailed explanation of the federal, state and local income tax treatment of the Company or its shareholders.This discussion is not intended as a substitute for careful tax planning.Accordingly, investors in the Company are urged to consult their tax advisers with specific reference to their own tax situations. In general, dividend record dates are set by the directors to occur on approximately the 23rd day of February, May, August and November.Shareholders will be advised annually within 60 days of the end of the Company's taxable year as to the federal income tax consequences of distributions made during such year, and will be similarly advised after the end of each calendar year. FINANCIAL HIGHLIGHTS The following financial highlights table is intended to help you understand the Fund's financial performance for the past 5 years.Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate that an investor would have earned on an investment in the Fund (assuming reinvestment of all dividends and distributions).This information has been audited by Beard Miller Company LLP, independent registered public accounting firm, whose report, along with the Fund's financial statements, are included in the SAI or annual report, which are available upon request. 27 FINANCIAL HIGHLIGHTS 2007 2006 2005 2004 2003 Per Share Data (for a share outstanding throughout the indicated year) Net asset value, beginning of year $ 3.938 $ 3.900 $ 3.931 $ 3.834 $ 3.842 Net investment income (loss) (.131 ) .110 .070 .119 .146 Net realized and unrealized gain (loss) on investments (.088 ) .059 .097 .096 .006 Total from Investment Operations (.219 ) .169 .167 .215 .152 Less distributions: Dividends from capital gains (.025 ) (.021 ) (.130 ) (.009 ) - Dividends from net tax-exempt income (.064 ) (.086 ) (.061 ) (.103 ) (.146 ) Dividends from net taxable income (.079 ) (.024 ) (.007 ) (.006 ) - Distribution in excess of net investment Income - - - (.014 ) Total Distributions (.168 ) (.131 ) (.198 ) (.118 ) (.160 ) Net Asset Value, End of Year $ 3.551 $ 3.938 $ 3.900 $ 3.931 $ 3.834 Total Return (Loss) (5.79 %) 4.40 % 3.76 % 5.59 % 3.96 % Ratios/Supplemental Data Net assets, end of year (in thousands) $ 12,815 $ 14,209 $ 15,397 $ 15,579 $ 15,198 Ratio of expenses to average net assets 8.62 % 1.05 % 1.23 % .67 % 1.07 % Ratio of net investment income (loss) to average net assets (3.43 %) 2.77 % 1.75 % 3.04 % 3.78 % Portfolio turnover rate 18.00 % 88.85 % 56.38 % 47.45 % 37.90 % 28 APPLICATION FORM:NRMINVESTMENT COMPANY Mail to:First National Trust Company, 551 Main Street, Johnstown, Pa., 15907 REGISTRATION:Individual ) Tenants in Common ) Trustees ) Joint Tenants ) Custodian ) Other ) (Name)Social Security No./(Tax Identification No.) (Name) Social Security No./(Tax Identification No.) PERMANENT MAILING ADDRESS: Street AddressCityStateZip GIFTS TO MINORS As Custodian for Minor's First NameInitialLast NameAgeMinor S.S.No. Under the Uniform Gifts to Minors Act. State Initial order, payment enclosed If this Application accompanies a check for the purchase of investment company shares, I enclose a check payable to First National Trust Company, and would like you to: Issue Certificate, ( ) or ( ) hold shares in account at Bank Check here if dividends and distribution are to be reinvested at net asset value without sales charge. ( ) 29 This application is made in accordance with the provisions of the current Prospectus of the Company, a copy of which I have received, and the applicable terms and conditions on the reverse side.I am of legal age in the State of my residence. Date Signature of ownerSignature of co-owner Terms and Conditions Purchases of Company Shares: Initial Purchase:Upon receipt of the application form from the subscriber, and accompanied by any necessary funds, First National Trust Company, acting as agent for the subscriber, will purchase as many shares (including fractional shares) of the Company as may be purchased at the net asset value next computed after receipt of the application form and payment to First National Trust Company, 551 Main Street, Johnstown, Pa., 15907.Fractional shares shall be purchased to the nearest one-thousandth (1/1000) of a share.Initial purchases must be for at least one share. Subsequent Purchases:Upon receipt of additional funds, First National Trust Company will purchase additional shares (including fractional shares) in the same manner as above.Except for reinvested dividends, additional purchases must be for at least one share. The Company reserves the right in its discretion to reject all or any portion of a purchase order and return the accompanying payment. I hereby certify that the Tax Identification No. contained herein is true, correct and complete and that I am not subject to backup withholding under Section 3406 (a)(1)(C) of the Internal Revenue Code. DateSignature of owner
